CRAWFORD, Judge
(concurring in the result):
Inattentive court members and improper communications between judges, court members, and counsel undermine the military justice system. I agree that these are not to be “whimsically dismissed.” 34 MJ at 227 n. 2. When these issues are known or reasonably should have been known by defense counsel at trial, they should be raised immediately so they can be disposed of appropriately either by challenges to the participants, mistrial, or other remedies. The allegations of inattentive court members and ex parte communications are easy to make but difficult to examine months or years after the trial. I do not condone gamesmanship on issues like these, which could have been raised at trial and were not, so they should be considered waived on appeal. Cf. United States v. Frierson, 24 MJ 647 (1987), and cases cited therein.